DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2022 has been entered.

Priority
The present application was filed 03/20/2015, and claims benefit under 35 U.S.C. 119(e) to provisional application No. 61/969,371, filed 03/24/2014. 

 Status of the Claims
Claims 1-3, 6-8, 12, 14-16, 18 and 22-36 are pending; claims 1, 2, 12 and 15 are amended; claims 22 and 23 are withdrawn; claims 4, 5, 9-11, 13, 17 and 19-21 are canceled. Claims 1-3, 6-8, 12, 14-16, 18 and 24-36 are examined below.

Withdrawn Objections/Rejections
The previous objection to claim 1 is withdrawn in response to Applicant’s amendments to the claims.

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 12, 14-16, 18, 24-26, 28-30, 32-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh et al., Leaky-mode assisted fluorescence extraction: application to fluorescence enhancement biosensors, Optics Express, 16(26), (2008), (15 pages) in view of Angeley et al., US PG Pub No. 2005/0068543A1, Chen, US PG Pub No. 2003/0030067A1 and Lilliard et al., US PG Pub No. 2012/0082993A1 and as evidenced by Mukundan et al., Waveguide-Based Biosensor for Pathogen Detection, Sensors, 9, (2009), p. 5783-5809.
Ganesh et al. teach a first antibody coupled to a fluorescence emitting particle label (quantum dot that emits fluorescence upon excitation), the antibody specific for a first epitope of a target analyte (TNF-a, see coupled during use of the system, to the target analyte), and a waveguide comprising a grating structure comprising an optically transparent substrate (see glass substrate and structured TiO2 layer, the TiO2 layer having a grating thereon), see Ganesh is teaching detection by sandwich immunoassay of TNF-a, page 10, para 1, Figure 5, and also page 15.
Regarding the limitation that the optically transparent structure comprises an incident light surface and a grating surface comprising grooves, see the immunoassay of Ganesh is performed with immobilized capture antibody at the grating surface. However, see also the grating structure taught by Ganesh comprises two surfaces, namely a grating surface and also a flat opposite side consistent with figures of the present specification (described in the present claims as the “incident light surface”). Consistent with MPEP 2114, in the present case the limitation “incident” is a limitation regarding the manner in which the claimed waveguide apparatus is intended to be employed and does not differentiate the claimed waveguide surface structurally from that taught by the prior art. The limitation “incident light surface” places no specific structure or structurally limiting feature on the claimed waveguide. As such, the prior art is considered to read on the waveguide as claimed, as it does comprise at least two different surfaces, namely a grooved side surface and a surface opposite of said grooved side, which reads on the claimed “incident light surface”. 
Also importantly noted, Ganesh does teach this device can be operated in transmission mode (light transmitted through the device, fluorescence collected at the normal incidence, thereby also addressing the claimed “incident light surface”). Ganesh does also teach the use of this device to provide an enhancement at the surface (see also Ganesh teach tailoring the photonic crystal properties to provide a powerful mechanism to redirect emitted light into preferred directions, where it can be detected with greater efficiency, see page 2, para 1; see provide a fluorescence enhancement biosensor, cited above, and also page 2, para 2; 20 fold enhancement, page 3, para 1).
Ganesh does teach the grating structure having a grating period, a grating groove depth, and a duty cycle that tune the resonance condition of the structure toward the absorption peak wavelength (the excitation) of the label (page 11, para 2).
However, Ganesh fails to teach label that is an upconverting nanoparticle, and as such fails to teach the grating structure tuned to the absorption (excitation) wavelength of the upconverting nanoparticle. Further, although Ganesh teach a sandwich immunoassay (comprising two antibodies that bind the same target), Ganesh is silent as to whether those antibodies recited bind different (i.e., a first and second) epitopes of the same target.
Angeley similarly teach systems comprising antibody immobilized on a waveguide structure, see Angeley teaching waveguide comprising a resonance structure having a grating surface, binding a target analyte captured at the antibody on the grating surface with a second, labeled antibody (see for example, Figure 10, paras [0011], [0019], [0104]). At para [0120], Angeley teach various tagging or labeling systems usable with such grating structure systems, see in addition to that described at para [0112] above (other than fluorescence tags), including an up-converting label as a suitable label/tag (see also claims 16 and 22 of Angeley).
Chen teach nanoparticles demonstrating up-converting luminescent properties conjugated to biomaterials (para [0177]). Chen teach bio conjugated nanoparticles are useful in detection, sensor and probe applications because of the enhanced detection and ease of detection afforded by the up-converting luminescent properties (para [0177]). See at para [0179] Chen teach nanoparticles attached to an antibody, teaching the particles conjugated to antibody maintain strong up-conversion luminescence and spectral positions the same as that of free nanoparticles, teaching these particles are ideal candidates for biological labeling and biological sensor applications. See further para [0012] Chen teach regarding nanoparticle up-conversion, light scattering intensity is proportional to the 6th power of the particle size, and as such compared to micro-meter sized phosphors, light scattering in nanoparticles is nonexistent. See para [0011] Chen teach a common use of up-conversion is to convert longer wavelength (infrared) to shorter wavelength (visible) and/or from a low energy to a higher energy state. 
Lilliard et al. teach sandwich immunoassay is a method using two antibodies which bind to different sites on the antigen (para [0078]); see in particular the reference teaches the detection antibody binds the antigen to a different epitope than the primary (first antibody), thereby sandwiching the antigen between two antibodies.
Regarding waveguide structures, Mukundan teach a thin, high refractive index waveguide film deposited on a low index substrate leads to optimum detection sensitivity (page 5788, para 1). Mukundan (see page 5788, para 3) with respect to waveguide grating materials, teach  substrate material choice is critical as optically transparent and optically smooth surfaces are essential for good waveguide performance; that optimum sensitivity, a low index substrate is preferred with refractive indices centered at ~ n-1.5 typically performs well. See Mukundan teach fused silica (SiO2) represents an excellent substrate material with a minimal refractive index of 1.457 in the visible portion of the optical spectrum. Regarding deposited waveguide films, see end of page 5788, Mukundan teach suitable materials include materials such as silicon oxynitride having n=1.6-2.0, tantalum pentoxide having n= 2.1-2.3 and titanium dioxide having n=2.5 to 2.8, that such materials produce low loss waveguides with adequate attenuations.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed infection to have modified the quantum dot particle label of Ganesh et al. in order to use the upconverting particles of Chen as an obvious matter of a simple substitution of one known emitting label particle for another. The prior art contained the base system comprising a labeled (a label that emits upon an excitation source) antibody and a waveguide as claimed, which differs from the claimed system merely by the label (the claimed label comprising an upconverting particle). Both the quantum dot labels and the claimed upconverting nanoparticle labels were labels known to produce signal upon an excitation light source, and further were both labels known to be usable with waveguide grating structures (see Ganesh, see also Angeley). One having ordinary skill, given the teaching of Angeley, would have substituted the upconverting particle for the quantum dot of Ganesh (and would have tuned the grating structure as in Ganesh such to produce excitation at the particle on the surface of the grating), and the results of the substitution would be predictable, namely would be expected to result in enhancement of the detection at the grating surface. 
Additionally, one having ordinary skill would be motivated to rely on the nanoparticles of Chen because  these labels were recognized in the art to be useful detection reagents for sensor and probe applications as a result of their enhanced detection, ease of detection and ability to maintain their up-converting ability and spectral position when conjugated to antibody (i.e., they are desirable detection reagents because of their known up-converting luminescent properties) and because particles of nanometer size have nearly nonexistent scattering. 
One having ordinary skill would have reasonable expectation of success because Angeley teach labels such as upconverting labels are known suitable with these types of resonant grating structures (grating structure as in Ganesh), and further one would expect success because it was well known in the art at the time, that a grating structure (period, groove depth, duty cycle) is a tunable structure, tuned in order to achieve excitation of a label at a particular wavelength.
Regarding the language recited at claim 1 “wherein the grating structure…is configured to receive, through the incident light surface, light that matches the resonance condition of the grating structure and to direct the light to the grating surface, the grating surface to increase the intensity of the light to excite the upconverting nanoparticle”; see the above analyses, the combination of the cited art addresses modifying the waveguide grating in order tune (i.e., configure) to the excitation of the upconverting nanoparticle of Chen (see Ganesh teaching controlling the device to excite at particular wavelengths), and as discussed, the structure is capable of the same intended use, namely receiving the light via transmission mode. Because the prior art structure is indistinguishable from that which is claimed, it would be expected capable of the same intended use, namely the grating surface would be expected capable of the same increase of intensity to excite the upconverting nanoparticles when the light is directed at the surface. 
Additionally, it would have been prima facie obvious to one having ordinary skill in the art that the sandwich immunoassay of Ganesh comprise a first antibody to a first epitope and a second antibody to a second epitope different from the first, such that both antibodies are able to bind the targeted antigen because it was known in the assay art at the time that this is how sandwich type reaction is performed (Lilliard et al., such that both antibodies are able to bind the same targeted antigen). One of ordinary skill would have a reasonable expectation of success relying on the known technique for an art recognized binding method, especially considering Ganesh is teaching binding of two different antibodies (sandwich immunoassay); one would expect success targeting different epitopes in order to promote binding of both antibodies to the same target analyte (prevent one antibody from blocking the other).
Regarding claim 2, see as addressed previously above, the combination of the cited art is teaching a system indistinguishable from that claimed, and which when used, is capable of the same intended use (namely is capable of/achieves increased light intensity in this region above the grating and nanoparticle i.e., an enhancement region that extends from the grating surface). The limitation “wherein the intensity of the light at the grating surface is increased in an enhancement region that extends from the grating surface” fails place any specific or particular limitations on the structure(s) of the system itself. Specifically, this “wherein” clause is referring to what happens when the system is used (i.e., when incident light is applied during the use of the system). An “enhancement region” is referring to the space above the gratin surface, which is a space also present above the grating surface of the system as taught by the combination of the cited art.
Regarding claim 3, see above, Chen teach up-conversion converting longer wavelength (infrared) to shorter wavelength (visible) (see e.g. para [0011]). 
Regarding claim 6, see Ganesh page 10, para 2, antibody linked to the surfaces by a silane surface chemistry, thereby addressing “through a chemical linkage”.
Regarding claim 7, see as evidenced by Mukundan, titanium dioxide has a refractive index of 2.5-2.8, and as such the refractive layer on the grating of Ganesh addresses the claimed refractive layer of at least 1.5.
Regarding claim 8, see as cited above, Ganesh teach a grating structure that is a photonic crystal.
Regarding claims 12 and 15 (see claim 15 is substantially similar to claims 1 and 12, directed to a bioassay system), see as cited above, Ganesh and the cited prior art teach a system/apparatus for detecting a target analyte substantially similar to the structure(s) as claimed. In particular, the combination of the cited art teaches an upconverting nanoparticle, a waveguide structure comprising a grating structure with a grating surface (a single waveguide), the grating comprising an optically transparent substrate comprising two surfaces (namely a second surface opposite the grating surface that reads on the claimed “incident light surface”), a first antibody coupled to the upconverting nanoparticle (which becomes coupled upon binding to the first analyte epitope), a second antibody coupled to the grating surface, which binds (becomes coupled during use of the apparatus) to a second epitope of the analyte that is different from the first. 
Regarding the claimed wherein clause, namely “wherein an intensity of light that passes through the grating structure is enhanced by matching light to a resonance condition of the grating structure”, limitations directed to the “intensity of light” are limitations specific to the use of the apparatus. The claimed wherein clause imposes no specific or particular structural limitations on the claimed apparatus, other than that the device must be capable of matching light to a resonance condition of the grating structure (which see as discussed in detail previously above, the device taught by the prior art is capable of doing). See specifically as discussed, Ganesh does teach the grating structure having a grating period, a grating groove depth, and a duty cycle that tune the resonance condition of the structure toward the absorption peak wavelength (the excitation) of the label (page 11, para 2).
As discussed previously in detail above, because the apparatus as taught by the combination of the cited art is structurally indistinguishable from that presently claimed, it is expected capable of the same claimed intended result, namely is expected capable of achieving light passed through (in transmission mode), matched to the a resonance condition consistent with the absorption peak of the label taught, thereby resulting in the claimed enhancement. 
 Also, the waveguide of Ganesh does have a refractive layer disposed at the grating surface (TiO2), see as cited above. Ganesh is teaching providing a light source for providing the light that would pass through the grating structure (see above, the system of Ganesh usable in transmission mode), the combination of the art does address an apparatus/system exciting at the wavelength that excites the nanoparticle coupled to the antibody. Similarly Ganesh teach detecting the light emitted from the nanoparticle (detector, detecting at a second shorter wavelength, see Chen teach up-conversion converting longer wavelength (infrared) to shorter wavelength (visible) (see e.g. para [0011])). Also, see as addressed previously above, the combination of the cited art addressing the grating surface comprising a grating period, a grating groove depth, and a duty cycle tuned to excite the nanoparticle.
Further, regarding the “configured to language” recited at claim 15, see the previous analyses above (addressing claim 1), as the same analyses applies presently. 
Regarding claim 14, see Ganesh page 10, para 2, antibody linked to the surfaces by a silane surface chemistry, thereby addressing “through a chemical linkage”.
Regarding claim 16, see as evidenced by Mukundan, titanium dioxide has a refractive index of 2.5-2.8, and as such the refractive layer on the grating of Ganesh addresses the claimed refractive layer of at least 1.5.
Regarding claim 18, see as cited above, Ganesh teach a grating structure that is a photonic crystal comprising replicated gratings.
Regarding claim 24, the combination of the cited art addresses tuning the grating structure to the absorption peak of the upconverting nanoparticle (the wavelength that causes excitation of the nanoparticle).
Regarding claim 25, see the combination of the cited art addresses the light source to emit light toward the grating structure (causes excitation at the grating structure surface).
Regarding claims 26, 30 and 34, see Chen teach excitation source such as an infrared source, teaching excitation wavelength for infrared excitation would be longer than about 800 nm (para [0119]). Longer than about 800 nm indicates near infrared excitation (NIR is from 780 nm - 2500 nm). It would have been obvious when modifying to rely on the nanoparticle of the Chen to rely on the excitation wavelength taught by Chen for their nanoparticle. 
Regarding claims 28 and 29, the combination of the cited art addresses tuning to the wavelength that excites the upconverting nanoparticle (a first wavelength).
Regarding claims 32 and 33, see the combination of the cited art above addressing wherein emitting light from a light source to excite the nanoparticle, the grating structure is tuned to the absorption peak wavelength of the upconverting nanoparticle (see analyses above).
Regarding new claim 36, see the analysis as provided at claim 6 above, namely it would have been obvious to have the second antibody coupled to the surface through chemical linkage for the reasons as indicated previously above (same reasoning applies presently). Also regarding claim 36, the language as pending recites “The system of claim 1, comprising a plurality of upconverting nanoparticles”; when this language is given broadest reasonable interpretation, “a plurality of upconverting nanoparticles” would encompass the reagent of Ganesh and the cited art which is antibody reagent bound to an upconverting particle label (i.e., a quantity of antibodies, plural, each bound to a label, namely a plurality of secondary antibody bound to upconverting nanoparticles). This claim language, is not for example limited to a plurality of different upconverting nanoparticles. See also this interpretation appear consistent with the meaning as conveyed by the originally filed specification (see page 6, referring a plurality of nanoparticles 350, and Figure 3; nanoparticles referenced as number 350 appear to mean a plurality of the same nanoparticle species). 

Claims 27, 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh et al., in view of Angeley, Chen and Lilliard et al. as applied to claims 24, 28 and 32 above, and further in view of Zhang et al., US PG Pub No. 2011/0127445A1.
	Ganesh et al. and the cited prior art teach a system substantially as claimed (see waveguide system comprising coupled antibody and an antibody coupled to an upconverting nanoparticle excited by NIR excitation); however, the prior art fails to teach the excitation wavelength of 980 nm (fails to teach a nanoparticle excited at 980 nm).
	Zhang et al. teach an upconverting nanoparticle that is excited at near-infrared wavelength of 980 nm (see para [0075], green up-conversion emission under infrared excitation) suitable as reporter material for immunoassay. At para [0057] Zhang teach their upconverting nanoparticles exhibit strong up-conversion fluorescence under NIR excitation, and are suitable for conjugation of biomolecules.
	It would have been further obvious to have modified the system as taught by the prior art such to use the green emitting upconverting nanoparticle of Zhang et al. (excited at 980 nm) because the particles of Zhang were known to exhibit strong fluorescence and because the nanoparticles were recognized as suitable reporter material for immunoassay. One of ordinary skill in the art would have a reasonable expectation of success because the upconverting nanoparticles of Zhang were recognized in the art as suitable for conjugation to biomolecules and therefore would be expected suitable for coupling to an antibody for binding target analyte.

Response to Arguments
Applicant's arguments filed 09/21/2022 have been fully considered but they are not persuasive for the following reasons.
	Regarding the outstanding ground of rejection under 35 U.S.C. 103, at remarks page 8, Applicant refers to amendments to the claims in order to overcome the rejection. Applicant argues that contrary to what is cited in the Office Action, the incidence of light in Ganesh is on the grating structure, as shown in Figure 1 of Ganesh (also referring to equation 1), and not on the surface that is different from the grating structure. Applicant also argues that transmission mode does not imply that light is transmitted through any particular surface, that rather there is only an electric field along the direction of propagation, which is not indicative of where the light was incident. 
	It is not disputed that in Figure 1 the incident light is shown as applied on the grating surface, however, the presently claimed invention is not a method of using a grating system/apparatus, but rather is a product invention and the claimed product is structurally not distinct from that which is taught by the prior art. In particular, just because the grating shown at Figure 1 is shown used in a reflectance measurement type mode, this does not mean the same grating is not usable with incident light applied from beneath.
	Merely as an example, see Figure 1 in Lee et al., Polarization-sensitive tunable absorber in visible and near-infrared regimens, Nature: Scientific Reports, 8(12393), (2018), 7 pages, showing structure consistent with that as shown in Ganesh, but an example of its use shown with the incident light applied from the bottom glass side (the side opposite the grating surface).
	See also as an example, Kramer US PG Pub No. 2003/0076594A1, showing a partial sectional view of a transmission grating element (referred to as a surface-relief diffraction grating, i.e., a transparent diffraction grating that serves to transmit light, see also paras [0037]-[0042]).
	Applicant’s arguments are not persuasive because they fail to structurally distinguish the claimed product invention from that which is taught by the combination of the cited art. 
	Regarding claims 12 and 16, see at remarks page 9, Applicant refers to remarks above. As such, see the detailed response as set forth above.
	For all of these reasons, Applicant’s remarks are not persuasive. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1677